                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT                                 )
COMPANY, INC.,                                      )
    Plaintiff/Counter-Defendant                     )
                                                    )
v.                                                  )       Case No. 3:18-CV-433
                                                    )       Judge Crenshaw / Frensley
WFC DURHAM HOLDINGS VII, G.P. and                   )
    Defendant/Counter-Plaintiff;                    )
                                                    )
And                                                 )
                                                    )
PHILADELPHIA INDEMNITY                              )
INSURANCE COMPANY,                                  )
     Defendant.                                     )


                                          REVISED
                                 NOTICE OF DEPOSITION


TO:     WFC DURHAM HOLDINGS VII, G.P.
        c/o  Mr. Paul J. Krog
             Leader, Bulso & Nolan, PLC
             414 Union Street, Suite 1740
             Nashville, TN 37219


        PLEASE NOTE that Plaintiff’s counsel intends to take the deposition of a representative

of WFC Durham Holdings VII, G.P. [“WFC”] beginning at 9:00 a.m. on July 24, 2019. The

deposition shall be conducted at the offices of WFC’s counsel at Leader, Bulso & Nolan, PLC,

414 Union Street, Suite 1740, Nashville, Tennessee 37219.

        The topics upon which WFC shall be questioned are set forth below. Therefore, and

according to Rule 30(b)(6), WFC shall designate one or more individuals with knowledge

concerning the topics set forth below. Plaintiff’s counsel shall then depose WFC’s designee(s)

on those topics.

                                              -1-

      Case 3:18-cv-00433 Document 31 Filed 06/24/19 Page 1 of 4 PageID #: 734
  The topics upon which WFC shall be questioned are as follows:

  1. All facts taken into account by WFC in making its decision to terminate RMC from
     the Durham Farms Project.

  2. The status of all billings and/or Applications for Payment submitted by or on behalf
     of RMC prior to the aforementioned termination.

  3. The status of all billings and/or Applications for Payment submitted by or on behalf
     of RMC following the aforementioned termination.

  4. The details concerning all funds held back by WFC as retainage including but not
     limited to:

         ▪       The dates and amounts of all deposits in the retainage account; and
         ▪       method to calculate all deposits.


  5. All facts surrounding the selection by WFC as a substitute or successor entity
     [hereinafter, “the New Contractor”] to complete those services which RMC was
     retained to complete.

  6. The details surrounding all work performed by the New Contractor to:

         ▪       Fix and/or remediate work previously fully performed by RMC which
                 WFC contends was improperly performed; and

         ▪       All work performed by the New Contractor to complete items which
                 RMC contracted to perform and started, but failed to complete.

         ▪       All work performed by the New Contractor to complete items which
                 RMC contracted to perform but had yet to perform;

         ▪       All amounts paid to the New Contractor to repair and/or remediate work
                 previously performed by RMC; and

         ▪       All amounts paid by WFC to the New Contractor to complete items
                 which RMC contracted to complete but had not completed, or even
                 began performing prior to the termination.

  7. All facts supporting WFC’s contention that it is not responsible or otherwise liable
     to RMC.

  8. All facts supporting WFC’s contention that RMC is liable or otherwise responsible
     to WFC for the claims included in WFC’s counter-claim.



                                          -2-

Case 3:18-cv-00433 Document 31 Filed 06/24/19 Page 2 of 4 PageID #: 735
  9. The mathematical details of WFC’s counter-claim, including its various types of
     damages, the basis for those damages, and the calculations related to those
     damages.

  10. All dealings between WFC and the City or County regarding work performed by
      RMC.




                                     Respectfully submitted,


                                     /s/ Phillip Byron Jones
                                     Phillip Byron Jones (#14125)
                                     EVANS, JONES & REYNOLDS, PC
                                     401 Commerce Street, Suite 710
                                     Nashville, TN 37219-2424
                                     (615) 259-4685
                                     Pjones@ejrlaw.com
                                     Attorneys for Plaintiff/Counter-Defendant




                                       -3-

Case 3:18-cv-00433 Document 31 Filed 06/24/19 Page 3 of 4 PageID #: 736
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been sent as follows on

this the 24TH day of June, 2019, to:


   Addressee                                       Method(s) of Service


   Mr. Paul J. Krog
                                                   X Electronically via the Court’s ECF System
   Mr. Eugene N. Bulso
   Leader, Bulso & Nolan, PLC
                                                   □ U.S. Postal Service (First-Class)
   414 Union Street, Suite 1740
   Nashville, TN 37219
                                                   X Email
   pkrog@leaderbulso.com
   gbulso@leaderbulso.com
   Attorneys for Defendants/Counter-Plaintiff      □ Hand Delivery




                                                /s/ Phillip Byron Jones
                                                Phillip Byron Jones
818620.010




                                                  -4-

     Case 3:18-cv-00433 Document 31 Filed 06/24/19 Page 4 of 4 PageID #: 737
